Citation Nr: 1114982	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease of the cervical spine status post C6-C7 fusion, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for status post bunionectomy of the left great toe, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for status post bunionectomy of the right great toe, currently rated 10 percent disabling.

4.  Entitlement to an increased evaluation for scar of the left foot, status post bunionectomy, currently rated 10 percent disabling.

5.  Entitlement to an increased evaluation for scar of the right foot, status post bunionectomy, currently rated 10 percent disabling.

6.  Entitlement to an increased evaluation for bilateral pes planus, currently rated noncompensably (zero percent) disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service from November 1988 to January 1999 and from December 2001 to January 2004.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case to the Appeals Management Center (AMC), in Washington, DC, in February 2009, and it now returns to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran addressed his bilateral bunionectomies and associated scars in a VA Form 9 submitted in May 2007, asserting that the bunionectomies and their scars on each side (all four of which are service-connected disabilities, each evaluated at 10 percent) have resulted in swelling and interference with work.  

The Veteran was afforded a VA examination in April 2010 including to address his bilateral status post bunionectomies and his bilateral pes planus, pursuant to Board remand in February 2009.  The examiner expressly indicated in the examination report that the examination was not for pes planus, and thus the examination substantially failed to address that disorder, resulting in a failure to fulfill the requirements of the Board's February 2009 remand for purposes of the Veteran's claim for an increased evaluation for bilateral pes planus.  Pursuant to the judicial precedent in D'Aries v. Peake, 22 Vet. App. 97 (2008), at least substantial, if not strict, compliance with the terms of a Board remand is required under Stegall v. West, 11 Vet. App. 268 (1998).

The April 2010 VA examiner noted the Veteran's usual employment as a forklift driver and his current status as unemployed but not retired.  The Veteran reported that his unemployment was of less than one year's duration, and that it was due to status post cervical spine surgery.  The Veteran further asserted at the examination that his status post bunionectomies had grown progressively worse.  He reported that in both feet localized to the area of the bunion surgeries he was having pain, redness, stiffness, fatigability, weakness, and lack of endurance in both feet, and he asserted that all these symptoms were present while standing, while walking, and while at rest.  He denied flare-ups of these conditions, but asserted that due to the status post bunionectomies he could stand more than one hour but less than three, and that he could walk more than one-quarter mile but less than one mile.  

Upon examination of the feet, there was no objective evidence of painful motion, swelling, instability, or abnormal weight bearing for either foot.  Gait was observed as normal.  However, for both feet there was evidence of tenderness consisting of recoiling, and evidence of weakness as against resistance.  The examiner did find a slight area of redness in the bunion area on the left foot but not the right, but the examiner did not associate this redness with any disability.  The examiner assessed, in summary, that the status post bunionectomies bilaterally had no significant occupational effects for either foot.  The examiner found only mild effect on chores, shopping, and traveling; moderate effect on exercise, sports, and recreation; and no effect on other noted usual activities of daily living.  

The Board notes that the objective findings upon the April 2010 VA examination of the Veteran's status post bilateral bunionectomies are reasonably consistent with past objective findings, including the absence of significant findings upon prior examinations and treatment records.  Although the Veteran has, at the examination and in the course of his appeal, asserted that his bilateral status post bunionectomies are more severe including resulting in pain, stiffness, fatigability, weakness, and lack of endurance in both feet, the April 2010 VA examiner found that objective evidence did not support those assertions, and the record as a whole similarly presents no independent support for these assertions.  

Base on the April 2010 VA examiner's findings to the effect that objective evidence did not support the Veteran assertions of symptoms of bilateral status post bunionectomies, the Board concludes that the credibility of those assertions is substantially brought into question, based upon the absence of any reasonable or objective medical support for such effects of status post bunionectomies.  Medical records have simply failed to show long-term effects of the bunionectomy operations, and in the absence of such support the Board concludes that the Veteran's statements in support of greater severity of status post bunionectomies, beyond the identified mild to moderate limitations with significantly physical activities, are without credibility. 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Ultimately, the claimant bears the burden of presenting and supporting his/her claim for benefits, which necessarily must include credible evidence to support the claim.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

Upon remand, the Veteran is at liberty to submit additional statements or evidence which may bolster his assertions or rehabilitate his credibility, in furtherance of his claim.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Rating Schedule diagnostic codes do not provide a distinct disability rating code for status post bunionectomy, and the RO accordingly rated the condition by analogy based on physiological localization and effects on body functioning.  When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

In this instance, the RO rated the postoperative conditions as analogous to hallux valgus, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280.  Under that code, where the hallux valgus is post-operative with resection of the metatarsal head, a 10 percent rating is assigned.  Where the condition is severe, as equivalent to amputation of the great toe, a 10 percent rating is also assigned.  In this instance, the Board does not find evidence, beyond the Veteran's medically unsupported assertions, to support the proposition that his postoperative bunionectomy disability is as severe as either post-operative resection of the metatarsal head or hallux valgus as equivalent to amputation of the metatarsal head.  38 C.F.R. § 4.20.  Accordingly, the appropriate rating for status post bunionectomy for each foot does not appear to reach the criteria for a 10 percent rating under DC 5280.  In such an instance, a zero percent rating may be assignable.  38 C.F.R. § 4.31.  The RO, however, has assigned not one, but two, 10-percent ratings for each status post bunionectomy, one for the condition itself and one for the associated scar on each foot.  

Also on appeal is the issue of entitlement to an increased evaluation for bilateral pes planus, with a zero percent evaluation assigned for this bilateral condition notwithstanding a VA medical evaluation for compensation purposes in August 2006, of record, indicating moderate pes planus, with very flat feet that are painful.  The Board is thus left to question the ratings assigned for both the bilateral status post bunionectomies and the bilateral pes planus, with the RO appearing to have over-rated one while under-rating the other.  Equity in the application of the Rating Schedule would appear to mandate that each of these service-connected disabilities be evaluated commensurate with the appropriate level of disability.  38 C.F.R. § 4.2; However, the Board is bound by the law and is without authority to grant or deny benefits on an "equitable" basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board may nonetheless seek to have the appropriate ratings assigned for service-connected disabilities.  The amputation rule dictates that the rating for an extremity shall not be above the level that would be assigned based on amputation of the extremity at the elective level.  38 C.F.R. § 4.68.  Great toe amputation without removal of the metatarsal head is to be rated at 10 percent.  38 C.F.R. § 4.71a, DC 5171.  

The Board believes that an examination addressing both feet in their entirety, including review of the Veteran's pes planus, his status post bunionectomies, and any associated scars, are in order, for two reasons.  First, because the August 2010 VA examiner explicitly did not review the Veteran's pes planus and did not distinguish disability due to post-surgical bunionectomy scars from disability due to the status post bunionectomies.  (A VA examination addressing scars of the feet was also conducted in August 2006, but that examination was not benefitted by a review of the claims file.)  Thus, the August 2010 examination was no adequate for rating all the foot disorders which are subjects of this appeal.  If an examination report does not contain sufficient detail, it is incumbent upon rating personnel to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.  In addition, an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions, which was not done by the April 2010 examiner.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  A medical opinion that contains only data and conclusions cannot be accorded any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2010).  

Second, because ratings for all disabilities of the feet will best be ascertained based on an examination addressing all the service-connected disabilities of each foot, so that overlapping disability and thus pyramiding, or assigning benefits for the same disability under multiple rating codes, may be avoided.  38 C.F.R. § 4.14.  

Regarding the Veteran's cervical spine claim, he was most recently evaluated for compensation purposes for his cervical spine disorder at an October 2010 VA examination.  That examiner noted that the Veteran was not able to work, and provided as a reason for the Veteran's unemployment that he was not yet released for work from post-surgical convalescence, apparently following his most recent surgery to his cervical spine performed in March 2010.  That surgery is documented in records obtained from the Neurosurgery & Spine Institute of East Tennessee, reflecting that surgery was required because the Veteran had suffered displacement compromise of an anterior cervical plate due to partial disruption of an indwelling allograft bone graft from recent cervical fusion.  The reason given for the anterior cervical plate displacement compromise and allograft bone graft disruption was extreme left and right lateral rotation in the course of the Veteran's occupation as a forklift operator.  

By an August 2010 decision the RO granted a temporary total rating for post-surgical convalescence for the interval from March 3, 2010, through May 1, 2010, based on the March 2010 surgery.  However, post-surgical  convalescence has yet to be addressed by the RO for the further interval from May 1, 2010, through the date of the October 2010 VA examination for compensation purposes, based on the noted ongoing non-release from convalescence reflected in that examination report.  Any further convalescent rating to be assigned pursuant to 38 C.F.R. § 4.30, is of necessity intertwined with the ratings to be assigned to the service-connected cervical spine disorder over any such time interval.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim which is inextricably intertwined with another claim which remains undecided and pending before VA must be adjudicated prior to a final order on either claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, as the Veteran was apparently still in a post-surgical convalescent state at the time of the October 2010 VA examination, a further VA examination is required to address the nature and severity of the service-connected cervical spine disorder following convalescent recovery, if any recovery has been achieved.  Since the Veteran upon the most recent VA examination in October 2010 was found to still be in a state of post-surgical convalescence, without authorization to return to work, there appears to be little basis for the RO's return of the assigned rating for the Veteran's cervical spine disorder to 10 percent effective from May 1, 2010.  

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl, supra.  A medical opinion that contains only data and conclusions cannot be accorded any weight.  Nieves-Rodriguez, supra.  In Stefl, 21 Vet. App. at 124, the Court found that a medical examination was inadequate because it provided an unsupported conclusion.  Thus, given the failure to evaluate the cervical spine disorder after convalescent recovery from the March 2010, rather than while such convalescence was still ongoing, the need remains to obtain an examination addressing the current state of the Veteran's cervical spine disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed disorders subject to this remand, and afford him the opportunity to submit any additional information or evidence.  

2.  With appropriate authorization, all treatment records not yet obtained, including from VA sources and private sources inclusive of the Neurosurgery & Spine Institute of East Tennessee and any other indicated private sources, should be obtained and associated with the claims file.  

3.  Thereafter, schedule the Veteran for examination by a VA orthopedic examiner other than those who conducted examinations of the Veteran's feet for compensation purposes in April or May of 2010.  The examination is to address the nature and severity of the Veteran's service-connected foot disorders, addressed in their totality so that the same disability is not rated multiple times under different rating codes.  The examiner should address the Veteran's bilateral bunions status post bunionectomies and address the associated surgical scars, and should also address his bilateral pes planus.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of these foot disorders.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report. 

The examiner should do the following:

a.  Note that the prior examination in April and May of 2010 is deemed inadequate both because the Veteran's bilateral pes planus was not addressed and because the examiner did not provide analysis or reasons for his or her findings.  The examiner also failed to clearly address what symptoms were attributable to which foot disorders.  

b.  Identify and diagnose all current foot disorders for each foot.  Separately provide an assessment of the severity of each of the following six conditions:

(1)  left foot bunion status post bunionectomy

(2)  left foot bunionectomy surgical scar

(3)  right foot bunion status post bunionectomy

(4)  right foot bunionectomy surgical scar

(5)  left foot pes planus

(6)  right foot pes planus

Distinguish, to the extent possible, disability resulting from each of these disorders.  If, for example, disability due to post-surgical scar of the left foot distinct from disability of status post bunionectomy of the left foot is not discernable, this should be stated.  Similarly, if disability of status post bunionectomy of the left foot is not found distinct from pes planus of the left foot, this should be  stated.  Contrarily, the examiner should exercise care in specifying the nature and extent of all associated disability for each of these six service-connected disorders the subject of the examination.  

c.  The examination should be conducted based on consideration not only of examination findings but also of the Veteran's statements of current symptoms and past history, as well as past records including of examination and treatment as documented within the claims file.  

d.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed disorders and their severity.  In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning as associated disorders the subject of the examination are consistent or inconsistent with or are explained by or not explainable by objective findings.  The examiner should explain any conclusions as to the actual level of impairment, and actual level of work impairment or functional impairment due to the claimed disorders.  

e.  The examiner should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Also after completion of remand instructions 1 and 2, the Veteran should be afforded a VA examination to address the nature and severity of his service-connected cervical spine disorder.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the cervical spine disorder.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report. 

The examiner should assess the level of functional impairment due to the cervical spine disorder, distinct from disability due to left upper extremity radiculopathy (which is separately rated).  The examiner should address affected functional capacities including particularly capacity for substantially gainful employment (i.e., employment other than that particularly protected from work competition in the economy).

a.  The examiner should note that the prior examination in October 2010 cannot be used to gauge the level of post-convalescent functioning associated with the cervical spine because the examiner then noted that the Veteran was not yet released for a return to work from post-surgical convalescence, following his March 2010 surgery which included repair or correction of an anterior cervical plate displacement compromise and allograft bone graft disruption.  

b.  In determining range of motion of the cervical spine, limitation of motion due to pain should be reported. Range of motion limitations due to hardware and graft placements should be noted, and care should be exercised not to cause additional damage through range of motion testing.  The examiner should address the presence and extent of any pain, pain on motion, weakened movement, excess fatigability, and incoordination. To the extent feasible, additional limitation of motion due to weakened movement, excess fatigability and incoordination should also be assessed.

c.  The examiner should address neurological impairment associated with the Veteran's cervical degenerative disc disease, though, as already noted, exclusive of the separately rated left upper extremity radiculopathy and associated left upper extremity impairment.  The examiner should address any other dysfunctions associated with the Veteran's cervical spine disorder inclusive of degenerative disc disease.  Each associated impairment must be addressed in detail, including its affect on functioning of individual body systems and any effect on his functioning as a whole.

d.  The examiner should note past VA examination reports and findings, as well as VA and private treatment findings pertinent to the each addressed disorder.  All relevant evidence within the claims file should be reviewed to the extent this informs the current examination. 

e.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed disorders and their severity.  In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning as associated disorders the subject of the examination are consistent or inconsistent with or are explained by or not explainable by objective findings.  The examiner should explain any conclusions as to the actual level of impairment, and actual level of work impairment or functional impairment due to the claimed disorders.  

f.  The examiner should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

5.  Thereafter, the RO should readjudicate the remanded claims de novo. The RO should consider staged ratings, as appropriate, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007). If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


